DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Remarks and Arguments filed on 07/08/2022 
This application is a CIP of 17/025,957 now a PAT 11,223,765 B2
The application claims a DP date of 09/25/2019
Claims 1, 9 and 19 are independent
Claims 1-20 are pending

Information Disclosure Statement
“The International Search Report from PCT/US2020/051773)” listed in the information disclosure statement filed 10/21/2021 has been filed in Application 17/025,957 and considered by the Examiner.  Therefore, the IDS filed on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
Response to Arguments
Applicant’s arguments, filed 07/08/2022 have been fully considered and are persuasive.  In view of the Remarks filed and discussion had on 07/01/2022 during the Applicant initiated interview, the prior art rejections have been withdrawn. 
However, since Applicant requested that the double patenting rejections be held in abeyance, Examiner has not withdrawn the Double patenting rejection.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Number 11,223,765 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: A camera, comprising:
1. Patent 11,223,765 B2: A camera, comprising:
one or more optical elements; an image sensor;
 one or more optical elements; an image sensor to capture light that passes
an actuator to move the image sensor relative to the one or more optical elements;
an actuator to move the image sensor relative to the one or more optical elements;
a flex circuit, formed of one or more flex circuit materials, to convey electrical signals between the image sensor and a stationary structure of the camera, wherein the flex circuit comprises:
a flex circuit, comprising: wherein the camera is configured to convey electrical signals between the stationary structure and the image sensor via the flex circuit
a first straight region; a second straight region; and
wherein the one or more bend regions at which the flex circuit bends, wherein the one or more bend regions comprise a bend region that interconnects two of the straight regions with one another;
a bend region extending from the first straight region to the second straight region; and
one or more bend regions at which the flex circuit bends,
wherein the flex circuit is configured such that motion of the image sensor enabled by the actuator causes the first straight region to move relative to the second straight region; and
a moveable end portion coupled with the image sensor such that the moveable end portion moves with the image sensor relative to the fixed end portion;
a reinforcement layer of material coupled with the one or more flex circuit materials at the bend region, to stiffen the bend region relative to an unreinforced portion of at least one of the first straight region or the second straight region.
4. Patent 11,223,765 B2: a reinforcement arrangement at the first bend region that reinforces the first bend region relative to each of the first straight region and the second straight region, 


Claims 9 and 19 are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent Number 11,223,765 B2.

Allowable Subject Matter
Claims 2-8, 10-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        July 25, 2022